Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 14 April 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        

                            
                            My dear Marquis
                            Head Quarters New Windsor 14th April 1781
                        
                        Your two letters of the 10th came to hand last Night—In mine of the 11th I informed you as fully as it was
                            prudent to do upon paper, that there was at present little or no prospect of an operation in the quarter you seem to
                            wish—The Contingencies appeared to me so remote in the Conversations I had with Count Rochambeau that I could not justify
                            myself in withdrawing a detachment already so far advanced towards the point in which relief is immediately and absolutely
                            necessary.
                        To have sent the detachment by water would certainly have been in every respect advantagious; But even
                            supposing Mr des Touche should consent to spare the number of ships you mention, would it be safe to risque so valuable a
                            Body of Men upon so unequal a force in the face of the whole British Fleet? For we cannot suppose their intelligence so
                            bad, but they would have notice of the embarkation and take measures to intercept it.
                        If it becomes absolutely necessary for Colo. Vose to return he must be indulged, but it will not do, under
                            present circumstances, to give Colo. Smith the command of the Battalion, as it would afford fresh ground for the
                            complaints which already exist on account of having some of the Battalions commanded by Field officers not belonging to
                            the lines from which they are drawn.
                        If Colo. Smith goes to the southward, in his present Capacity, he will roll with the other subinspector
                            according to his Rank—The Dy Adjt General in that department is Colo. Williams—So that you will find yourself mistaken in
                            supposing that he will be liable to be commanded on the Staff by his inferiors in Rank—You know my opinion of and my value
                            for Smith, and you may be assured that could I gratify him, without doing an injury to the service and to individuals, I
                            would with pleasure comply with the request you make in his behalf.
                        Congress have received an information, thro’ General Forman, that Sir Henry Clinton means in person to take
                            post upon the Delaware at New Castle—I have heard of no preparation at New York for an embarkation of that consequence, or
                            of any other, and therefore I do not put much confidence in theS report, upon so large a scale—A party may perhaps be going
                            into Delaware Bay to interrupt the Commerce of Philada and draw supplies from the disaffected near the shores.
                        I expect to hear of some desertions from you in consequence of your move, but the composition of your troops
                            is good and if the Officers enter upon the service with alacrity, I have no doubt but the Men will soon forget their
                            attachments in this quarter and follow chearfully. With truest Regard I am &c,
                        
                            P.S. I have just read a letter of the 6th from Genl St Clair at Philada in which he informs me that he
                                expected about 900 of the Penna line would be ready to march from York town in ten days from that time.
                        
                    